Taliaferro, J.
This suit was brought to recover from the defendants ( the.sum of eighteen hundred dollars, evidenced by two promissory notes; exeouted for the payment of the price of a slave purchased by one of the defendants, at a probate sale of property of the succession of Margaret Posey, deceased, in January, 1863. ' . ' ' :
The defence is, a failure of consideration, arising from 'the emancipation of slaves by the act of the sovereign power.
There was judgment for'plaintiff, and defendants have apxséaled. The defendants have fully made out their case.
For the reasons assigned by this Court, in the case of Wainwright v. Bridges, it is ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; it is further ordered, that there be judgment in favor of the defendants, releasing them from all obligation to pay the notes sued upon, the plaintiff and appellee paying costs in both courts.
Justices Labatjve and Ilsley dissenting, for the reasons stated in the dissenting opinion of Wainwright v. Bridges.
John H. Ilsley, Associate Justice. •
Eenon Labauve, Associate Justice.